Title: To George Washington from Major General Alexander McDougall, 8 May 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters Pecks Kill [N.Y.] 8th May 1779.

I received your Excellency’s Favor, of the 6th Instant, in due time. General Huntingtons Brigade arrived at Crompond the same Day. I conclude General Parsons has informed you the reason of his not sending on the other. Colo. Cilley’s Regiment, was to have marched to Day; but the Wind blowing hard down the River, and no Teams to be had, to remove even the little Baggage they carry prevented it. But they will move early to morrow, for New-Windsor. Every Arrangement in my power, is made to facilitate their march. But the Army is without Legs ’till Grass. We can but with the utmost difficulty, get Provision brought on, to Supply the Troops; and often in danger of wanting from that impediment. The inclosed extract, of a Letter from Major Hull, will shew you, the uncertainty We are in, about the late Embarkation. If one has been made, it must be principally from Long-Island Staten Island and the City. The Troops about the Bridge and Fort Washington remain the same as in Winter. The 42d has left its Cantonment and its Judged by some of the Deserters that its one of those of which have Embarked with the 7th and Irish Volunteers. The Works erecting on Laurel Hill, are large and prosecuted with great vigor. The Ground North and East of that, and Fort-Washington for some distance, is cleared of the Timber, even to the smallest Bush, and made intirely bald. The Enemy intend cutting a Canal on the lowest Ground, next to those heights, to let the North River pass into Harlem-River. Those who are well acquainted with the Soil, inform me it can be easily accomplished. The object of this Work is to oblige us to cross the Canal, under the Fire of his Artillery, if We attempt a landing from this Quarter; And put it out of our power, to derive any advantage from ours in landing on York Island from West-Chester, which We now have, from the heights of Kings-Bridge. These are precautions, which were not thought of, when his Grand Army was at a distance in Pennsylvania, and I think indicate, an intention to draw off a great number of the Troops for distant opperations. Since this was began, I have been honored with your Favor of the 6th. The New-Hampshire Regiment, which is to march, was ordered to be supplied with Shirts Shoes and a pair of over Halls, as I concluded it was intended for remote Service, and 2182 Dollars which I borrowed for them. They were ordered an additional pair of Over Halls, in consequence of your Letter. Lieut. Colo. Badlam who commands at Fish-Kill informs me, New-Levies or Recruits were expected in there Yesterday from this State. I have received no Orders concerning them I wish to be favor’d with directions how to dispose of them. I am with great truth and regard Your Excellency’s Most Obedient and Most Humble Servant
        Alexr McDougall
P:S: Your Excellency has omitted to give me directions on the Subject of Resignations.

